         Case 7:18-cr-00736-NSR Document 188 Filed 07/27/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          7/27/2021
 ------------------------------------                      X
                                                           :
  UNITED STATES OF AMERICA                                 :     FINAL ORDER OF FORFEITURE
                                                           :
                   -v.-                                    :     18 Cr. 736 (NSR)
                                                           :
  ULYSSES LOPEZ,                                           :
                                                           :
                               Defendant.                  :
                                                           :
  ------------------------------------                     X
               WHEREAS, on or about February 2, 2021, this Court entered a Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order

of Forfeiture”) (D.E. 164), which ordered the forfeiture to the United States of all right, title and

interest of ULYSSES LOPEZ (the “Defendant”) in the following property:

                          i.        2009 Mercedes Benz ML350, VIN: 4JGBB86E49A464139 seized
                                   by the Government on or about October 11, 2018

(the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of
         Case 7:18-cr-00736-NSR Document 188 Filed 07/27/21 Page 2 of 3




the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on April 15, 2021, for thirty (30) consecutive days, through May 14, 2021 pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on June 29,

2021 (D.E. 180);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant is the only person or entity known by the Government

to have a potential interest the Specific Property;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.
        Case 7:18-cr-00736-NSR Document 188 Filed 07/27/21 Page 3 of 3




              3.       The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

              The Clerk of the Court is kindly directed to terminate the motion at ECF No. 181.

Dated: New York, New York
                                                    SO ORDERED:
       July 27, 2021

                                                    ____________________________________
                                                    HONORABLE NELSON S. ROMAN
                                                    UNITED STATES DISTRICT JUDGE
